IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     :        NO. 174
                                           :
AMENDMENT OF RULE 208 OF THE               :        DISCIPLINARY RULES
PENNSYLVANIA RULES OF                      :
DISCIPLINARY ENFORCEMENT                   :        DOCKET
                                           :
                                           :

                                        ORDER


PER CURIAM

       AND NOW, this 15th day of February, 2019, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; the proposal having been
published for comment in the Pennsylvania Bulletin, 48 Pa.B. 5830 (September 22, 2018):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 208 of the Pennsylvania Rules of Disciplinary Enforcement is
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days.


Material to be added is bolded and underlined.
Material to be deleted is bolded and in brackets.